Title: From Thomas Jefferson to Henry Remsen, 30 October 1794
From: Jefferson, Thomas
To: Remsen, Henry



Dear Sir
Monticello Oct. 30. 1794.

I received yesterday your friendly favor of theinst. and have to thank you for your attention to the gongs. There being two of them did not merit apology: I am glad to get them, and can find use for both. Be so good as to tender to Mr. Gouverneur my particular thanks for his attention to this little commission. I inclose you an order for 25. Dollars on Mr. Lownes of Philadelphia, which according to your statement will I presume pay for the gongs, the duty, and perhaps the box to pack them in. I will thank you to have them well packed, and sent by some vessel bound to Richmond (no other port) to the care of Colo. Robert Gamble merchant there.I am so much immersed in farming and nail-making (for I have set up a Nailery) that politicks are entirely banished from my mind. I feel alive to nothing in that line but the success of the French revolution. I sincerely rejoice therefore in the successes you announce on their part against their combined enemies, and I cannot help hoping that the execution of Robespierre and his bloodthirsty satellites is a proof of their return to that moderation which their best friends had feared had not been always observed.—I thank you sincerely for the tender of your services. I have had too many proofs of your friendship to doubt it and can assure you it is sincerely reciprocated by Dear Sir your affectionate friend & servt

Th: Jefferson

